Citation Nr: 0947218	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left ankle disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from January 
1982 to May 1982, and on regular active duty from October 
2001 to September 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Louisville, Kentucky that denied the Veteran's 
claims for service connection for a low back disability and 
bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A.  Hearing Loss

The Veteran seeks service connection for bilateral hearing 
loss.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to adjudication of this claim.

The Veteran claims that he incurred bilateral hearing loss as 
a result of acoustic trauma experienced as an indirect fire 
mortarman in the Army National Guard (Kentucky) for over 21 
years between November 1981 and February 2003, including when 
he was activated (also as a mortarman) between October 2001 
and September 2002.  See DD Form 214; NGB Form 22 (ARNG), 
Separation Report, February 2003.

The Veteran's January 1982 enlistment audiogram reflects some 
decreased hearing sensitivity, particularly in the left ear, 
as reflected by high pure tone thresholds in the high 
frequencies.  


Specifically, the audiogram reflects pure tone thresholds in 
January 1982 were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
5
25
LEFT
5
5
5
5
40
55

A March 1982 separation examination report (from active duty 
for training) reflects substantially lower pure tone 
thresholds in the higher frequencies.  Specifically, pure 
tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
10
15
LEFT
10
5
0
5
10
10

Since March 1982, the Veteran's periodic examination reports 
reflect that his hearing sensitivity decreased, particularly 
in the high frequencies.  The Board notes that June 1987 
service treatment records reflect that the Veteran injured 
his thumb during training exercises loading mortar tubes.  
The Board also notes that, at the DRO hearing, the Veteran 
testified that he handled rounds up to 120 mm.  See id. at 4.

A February 1990 periodic examination report reflects that the 
Veteran was diagnosed at that point with bilateral high 
frequency hearing loss.  The February 1990 examination report 
reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
25
20
LEFT
15
10
5
10
55
55

Periodic examination reports dated in 1994 and 1999 similarly 
reflect some high frequency hearing loss.

The Veteran was called to active duty from October 2001 to 
September 2002.  
An October 2001 audiological examination report reflects a 
diagnosis of high frequency hearing loss with a notation that 
the Veteran was "routinely noise exposed" at frequencies 
over 2000 Hertz.  The report reflects pure tone thresholds as 
follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
5
0
5
20
40
30
LEFT
5
5
5
20
60
65

A July 2002 separation examination report reflects pure tone 
thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
5
0
5
20
40
30
LEFT
5
5
5
20
60
65

An August 2003 VA audiological examination report reflects 
that the Veteran reported a history of noise exposure from 
artillery, and the examiner opined that it was at least as 
likely as not that the Veteran's bilateral hearing loss was 
related to service.  The Veteran's service treatment records, 
however, were not available for the examiner's review at that 
time.

A second, July 2007 VA audiological examination was provided 
to the Veteran.  The examiner noted that the Veteran's 
service treatment records were reviewed, and opined that the 
Veteran's bilateral hearing loss was less likely as not 
aggravated during "active service," reasoning that the 
Veteran's hearing sensitivity remained about the same 
according to the October 2001 and July 2002 audiograms.

VA's duty to assist includes providing a veteran with a 
medical examination when the record (1) contains competent 
evidence that the veteran has a current disability, (2) 
contains evidence indicating that the disability is related 
to service, and (3) does not contain sufficient medical 
evidence for VA to make a decision, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board notes that while the Veteran was provided with two 
audiological VA examinations, the first examiner in August 
2003 did not have an opportunity to review the Veteran's 
service treatment records, and the second, July 2007 examiner 
only referenced the Veteran's period of active service 
between October 2001 and September 2002 in her explaining her 
rationale.  It is not clear if she considered whether the 
Veteran's initial period of active duty for training, or his 
over 20 years of service in the Army National Guard prior to 
when he was activated in October 2001 may have caused or 
aggravated the Veteran's hearing loss.  

Based thereon, the Board finds that a new VA examination 
should be provided that addresses the Veteran's entire length 
of over 21 years of service as a mortarman in the Army 
National Guard from November 1981 to February 2003, to 
include his period of active duty for training from January 
1982 to May 1982, as well as his period of active duty from 
October 2001 to September 2002.

B.  Low Back Disability

The Veteran also seeks entitlement to service connection for 
a low back disability secondary to his service-connected left 
ankle disability.  After a thorough review of the Veteran's 
claims file, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

The Veteran alleges that during his period of active duty 
from October 2001 to September 2002, he incurred a low back 
disability due to an alleged uneven gait caused by his left 
ankle condition, and due to heavy lifting he alleges he 
performed.  See DRO Hearing Transcript, January 2007 at 3-4.

VA treatment records dated between 2005 and 2007 reflect that 
the Veteran complained of chronic lower back pain.  The 
records reflect diagnoses of, among other things, 
degenerative disk disease and spondylosis of the lumbar 
spine.  See, e.g., VA Treatment Records, October 2005 and 
June 2007.  July 2007 VA treatment records reflect that a 
spinal cord stimulator was surgically implanted.  

The Board notes, however, that the claims file does not 
contain any VA treatment records from the Lexington, Kentucky 
VA medical center dated prior to February 2005, or from the 
Somerset, Kentucky VA outpatient clinic dated prior to 
January 2004.  The Board also notes that it is not clear if 
such records were requested.  At the same time, the Board 
notes that Veteran specifically reported on Forms 21-4142 he 
submitted with his claims in June 2003 that he began 
receiving treatment for his low back condition at the VA 
medical center or outpatient clinic back in 2002, which would 
be very shortly following separation.

VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2009).  Therefore, an attempt should be 
made to obtain all of the Veteran's VA treatment records 
relating to his low back condition dated from January 2002 
through December 2004, as well as any recent treatment 
records dated from July 2008 to present, and to associate 
them with the claims file.  See Dunn v. West, 11 Vet. App. 
462, 466-467 (1998) (Records created by VA are considered 
constructively part of the record and should be associated 
with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new 
compensation and pension audiological 
examination to determine the nature and 
etiology of the Veteran's claimed hearing 
loss disability.  The claims folder should 
be provided to the examiner for review in 
conjunction with the examination.  After 
reviewing the file, and conducting a 
thorough audiological examination, and 
identifying the nature of the Veteran's 
hearing loss, the examiner should render 
an opinion as to whether it is at least as 
likely as not that the Veteran's current 
hearing loss disability was caused by or 
aggravated during his service in the Army 
National Guard from November 1981 to 
February 2003, taking into account his 
active duty for training from January 1982 
to May 1982, any periods of active or 
inactive duty exercises as a mortar man 
over the next two decades, and his active 
duty from October 2001 to September 2002.

The VA examiner should provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions.  If the VA examiner concludes 
that the Veteran's hearing loss was not 
caused by or aggravated during service in 
the Army National Guard or the Army, the 
examiner must explain, in detail, the 
reasoning behind this determination.

2.  Obtain all VA treatment records 
relating to the Veteran's low back dated 
from January 2002 through December 2004, 
and from July 2008 to present, from the VA 
medical center located in Lexington, 
Kentucky, and from the VA outpatient clinic 
located in Somerset, Kentucky, and 
associate them with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

3.  Once the aforementioned development is 
complete, as well as any additional 
development deemed necessary, readjudicate 
the Veteran's claim.  If either of the 
Veteran's claims remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran has been given the applicable time 
to submit additional argument, the 
claim(s) should be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

